--------------------------------------------------------------------------------



Exhibit 10.1

 

 

 

 

 

 

 

 

 

RECAPITALIZATION AGREEMENT

 

 

 

By and Among

 

 

 

VIASPACE INC., VIASPACE GREEN ENERGY INC.

 

AND CERTAIN OTHER PARTIES

 

 

 

 

 

Dated as of September 30, 2012

 

 

 

 

 

  





 

 

RECAPITALIZATION AGREEMENT

 

THIS RECAPITALIZATION AGREEMENT (the “Agreement”) is made effective as of
September 30, 2012 (the “Effective Date”), by and among VIASPACE Inc., a Nevada
corporation (the “VIASPACE”), VIASPACE Green Energy Inc., a British Virgin
Islands corporation (“VGE”), and certain other parties who are signatories to
this Agreement (collectively, with VIASPACE and VGE, the “Signatories”). Except
as otherwise provided in this Agreement, capitalized terms and phrases shall
have the meaning ascribed thereto in Section 1 hereof.

 

BACKGROUND

 

On or about the 10th day of May 2010, VIASPACE issued to Sung Chang a long-term
debt instrument in the principal amount of $5,331,025 (the “Original Secured
Note”), the payment of which is secured by the Security Documents. Since its
original issuance, the Original Secured Note was amended by the parties to
extend the due date for payment of each respective installment by one year
(together with such amendment, the “Secured Note”), with the first installment
being due and payable thereafter on May 14, 2012 (the “First Installment”). As
part of such amendment, the Secured Note was assigned by Sung Chang to Chang,
LLC “(Chang”), a limited liability company of which Sung Chang is a member.

 

Although an initial payment of $200,000 was made, Eight Hundred Sixty Six
Thousand Two Hundred and Five Dollars ($866,205.00) of the First Installment
remains unpaid and is and continues to past due as of the date of this
Agreement, along with the Accrued Interest. Neither VIASPACE nor any one of its
various subsidiaries, including VGE or its two lower tier subsidiaries, has the
financial wherewithal to satisfy the Secured Note as and to the extent due and
owing. Given the insolvency of VIASPACE on a consolidated basis, the Parties
have expressed a desire to cooperate in the recapitalization of VIASPACE and VGE
upon the terms and conditions described in this Agreement and in accordance with
Code Section 368(a)(1)(E).

 

SECTION I

DEFINITIONS

 

The following the terms and phrases shall have the meaning ascribed thereto in
this Section:

 

“Accrued Interest” shall mean that amount of interest that has accrued, but
remains unpaid on the Secured Note, which amount as of the Effective Date equals
$626,402.37.

 

"Accredited Investor" has the meaning set forth in Regulation D under the
Securities Act.

 

“Agreement" means this Recapitalization Agreement, including all Schedules and
Exhibits hereto, as this Recapitalization Agreement may be from time to time
amended, modified or supplemented.

 

“Cancelled VGE Shares” shall mean all of the VGE Shares issued to and owned by
or in which rights are held by VIASPACE, including, without limitation, the
6,356,000 shares of VGE Common Stock represented by share certificates 1, 2, 72,
73, 74, 77, 79, 80, 81, and 82 and issued to VIASPACE and the 147,920 VGE Shares
held by Glendale Securities, which together total 6,503,920 VGE Shares.

 

“Chang” shall have the meaning ascribed to such term in the first paragraph
above, entitled “Background.”

 



Page 2

 



 

“Chang Indemnified Parties” shall mean Chang and each owner, manager, officer,
director, employee, agent thereof, Sung Hsien Chang, Hsiu Fen Su, Chun Hao Chang
and Jay Chang, Green Solutions Group Ltd., a British Virgin Islands company
(“Green Solutions”), Sam Chen, JJ International, Inc. and such other parties
to-be-named by Chang.

 

“Closing Date" shall have the meaning set forth in Section 2 of this Agreement.

 

“Code" means the Internal Revenue Code of 1986, as amended.

 

“Commission" means the Securities and Exchange Commission of the United States
of America or any other federal agency then administering the Securities Act.

 

“Covenant Not to Sue” shall have the meaning ascribed thereto in Section 4.3.2
of this Agreement.

 

“Director” shall mean any individual who has been elected to serve as director
of the VIASPACE Board in accordance with the applicable Organizational
Documents.

 

“Entity Signatories” shall mean each of the Signatories other than Individual
Signatories.

 

“Exchange Act" means the Securities Exchange Act of 1934 or any similar federal
statute, and the rules and regulations of the Commission thereunder, all as the
same will then be in effect.

 

“Exhibits" means the several exhibits referred to and identified in this
Agreement.

 

“Former Employees” shall mean Carl Kukkonen and Stephen Muzi.

 

“Governmental Authority” means any federal or national, state or provincial,
municipal or local government, governmental authority, regulatory or
administrative agency, governmental commission, department, board, bureau,
agency or instrumentality, political subdivision, commission, court, tribunal,
official, arbitrator or arbitral body, in each case whether U.S. or non-U.S.

 

“Guaranty Agreement” shall mean that agreement pursuant to which each of VGE,
IPA BVI and IPA China guaranteed the Secured Promissory Note.

 

“Indemnified Signatory” shall mean each of the Signatories who are entitled to
be indemnified under Section 5.2 of this Agreement.

 

“Indemnifying Signatory” shall mean each Signatory who is obligated to indemnify
the Indemnified Signatories under Section 5.2 of this Agreement.

 

“Individual Signatories” shall mean each of those Signatories who are
individuals.

 

“IPA BVI” means Inter-Pacific Arts Corp., a British Virgin Islands international
business company.

 

“IPA China” means Guangzhou Inter-Pacific Arts Corp., a Chinese wholly-owned
foreign enterprise registered in Guangdong province.

 

“Knowledge” means, in the case of an individual, actual knowledge without any
independent investigation or due diligence and, in the case of a Person other
than an individual, the actual knowledge without any independent investigation
of the members of such Person’s governing board and its officers as each such
Person is defined in such Person’s Organizational Documents.

 



Page 3

 

 



“Laws" means, with respect to any Person, any U.S. or non-U.S. federal,
national, state, provincial, local, municipal, international, multinational or
other law (including common law), constitution, statute, code, ordinance, rule,
regulation or treaty applicable to such Person.

 

“Lien" means any mortgage, pledge, security interest, encumbrance, lien or
charge of any kind, including, without limitation, any conditional sale or other
title retention agreement, any lease in the nature thereof and the filing of or
agreement to give any financing statement under the Uniform Commercial Code of
any jurisdiction and including any lien or charge arising by Law.

 

“Lock-up Agreement” means that Agreement pursuant to which the Signatories have
agreed not to sell, encumber, pledge or transfer shares of VIASPACE common stock
for 180 days from the date of the Closing.

 

“Order" means any award, decision, injunction, judgment, order, ruling,
subpoena, or verdict entered, issued, made, or rendered by any Governmental
Authority.

 

“Organizational Documents” means (a) the articles or certificate of
incorporation and the bylaws or code of regulations of a corporation; (b) the
partnership agreement and any statement of partnership of a general partnership;
(c) the limited partnership agreement and the certificate of limited partnership
of a limited partnership; (d) the articles or certificate of formation and
operating agreement of a limited liability company; (e) any other document
performing a similar function to the documents specified in clauses (a), (b),
(c) and (d) adopted or filed in connection with the creation, formation or
organization of a Person; and (f) any and all amendments to any of the
foregoing.

 

“Person" means all natural persons, corporations, business trusts, associations,
companies partnerships, limited liability companies, joint ventures and other
entities, governments, agencies and political subdivisions.

 

“Proceeding" means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative or investigative)
commenced, brought, conducted, or heard by or before, or otherwise involving,
any Governmental Authority.

 

“Regulation S" means Regulation S under the Securities Act, as the same may be
amended from time to time, or any similar rule or regulation hereafter adopted
by the Commission.

 

“Rule 144" means Rule 144 under the Securities Act, as the same may be amended
from time to time, or any successor statute.

 

“Schedules" means the several schedules referred to and identified herein,
setting forth certain disclosures, exceptions and other information, data and
documents referred to at various places throughout this Agreement.

 

“SEC Documents" has the meaning set forth in Section 3.2.9.

 

“Secured Note” shall have the meaning ascribed thereto in the first paragraph
above, entitled “Background.”

 



Page 4

 

 

“Securities Act" means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same will be in effect at the time.

 

“Security Agreement” shall mean that agreement pursuant to which each of VGE,
IPA BVI and IPA China pledged as collateral its respective assets for the
Secured Note.

 

“Security Documents” shall mean the Secured Note, Stock Pledge Agreements,
Security Agreements and Guaranty Agreement.

 

“Stock Pledge Agreement” shall mean that agreement pursuant to which each of
VIASPACE pledged the VGE Shares, VGE pledged its ownership interest in IPA BVI,
and IPA BVI pledged its ownership interest in IPA China as collateral for the
Secured Note.

 

“Transaction Documents" means, collectively, all agreements, instruments and
other documents to be executed and delivered in connection with the transactions
contemplated by this Agreement, including, without limitation, this Agreement,
the Lock-up Agreement and the VSPC/Chang Mutual Limited Release.

 

“U.S." means the United States of America.

 

“U.S. Person" has the meaning set forth in Regulation S under the Securities
Act.

 

“VGE Shares” shall mean that number of shares of VGE Common Stock as shall equal
Eight Million, Three Hundred Eighty Four Thousand, Three Hundred and Twenty
(8,384,320), which shares shall be evidenced by share certificate issued by VGE.

 

“VGE Common Stock” shall mean those shares of common stock, $0.001 par value,
authorized for issuance by VGE.

 

“VGE Parties” shall mean VGE, IPA BVI and IPA China, collectively.

 

“VIASPACE Board” shall mean the duly elected and constituted board of directors
of VIASPACE and any Affiliate thereof.

 

“VIASPACE Common Stock" means the VIASPACE Inc., common stock, par value $0.001
per share.

 

"VSPC/Chang Mutual Limited Release" shall mean that certain agreement entitled
“VSPC/Chang Mutual Limited Release,” which is to be fully executed and made
effective by the parties thereto of even date herewith, a form of which is
attached hereto and marked as Exhibit “A.”

 

SECTION II

RECAPITALIZATION

 

2.1              Deliverables at Closing. As of the Closing, each of the
following transactions shall occur:

 

2.1.1        The Signatories thereto shall enter into and deliver the Lock Up
Agreement, VSPC/Chang Mutual Release to each of the Released Parties (as such
term is defined therein);

 



Page 5

 

 

2.1.2        Properly and fully executed UCC Termination Statements shall be
delivered by Chang to VIASPACE to enable VIASPACE to thereafter cause the
termination of the UCC’s filed in connection with the Secured Note and related
Security Documents;

 

2.1.3        VIASPACE shall contribute, transfer, assign and convey to VGE all
of its right title and interest in and to the Cancelled VGE Shares, by endorsing
over and delivering a fully executed stock power to VGE in connection with
Certificates #1, 2, 72, 73, 74, 77, 79, 80, 81, and 82 and the 147,920 VGE
Shares held by Glendale Securities, which shares shall be accepted, received and
canceled of record by VGE upon and coincident therewith;

 

2.1.4        VGE shall issue and deliver to Chang and Chang shall accept the VGE
Shares;

 

2.1.5        VGE shall have paid one-half (or approximately $1,500) of the
premium on the directors and officers insurance policy last due and owing from
June 25, 2012 and the full amount of the down payment in the amount of
$10,187.70 on the renewal of such directors and officers insurance policy (the
“Down Payment”); provided, however, that upon and coincident with Closing,
VIASPACE shall reimburse VGE for that pro-rata portion of the Down Payment
attributable to the remaining annual period following Closing;

 

2.1.6        The delivery of a mutually agreed upon Press Release relating to
the signing of the Transaction Documents;

 

2.1.7        All material consents, waivers, approvals, authorizations or orders
required to be obtained, and all filings required to be made, by any or all
Signatories, including, without limitation, the Entity Signatories, for the
authorization, execution and delivery of this Agreement and the consummation by
such Person of the transactions contemplated by this Agreement, shall have been
obtained and made thereby, except where the failure to receive such consents,
waivers, approvals, authorizations or orders or to make such filings would not
have a material adverse effect on such Person; and

 

2.1.8        Each Entity Signatory shall deliver (1) a Secretary's Certificate,
dated the Closing Date, certifying (i) attached copies of such Person’s
Organizational Documents, (ii) resolutions of its governing board in which are
approved the Transaction Documents and the transactions contemplated hereby and
thereby, and (iii) the incumbency of each member of such governing board and
authorized officer thereof signing this Agreement and any other agreement or
instrument contemplated hereby to which such Person is a party, and (2) a
certificate, dated as of the Closing Date, executed by an officer thereof,
certifying the satisfaction of the conditions specified therein.

 

2.2              The Closing. The closing (the "Closing") of the transactions
contemplated under this Agreement and the other Transaction Documents will occur
at the offices of McDaniel Law Group, PC in Atlanta, Georgia, commencing at noon
local time on the Effective Date.

 

SECTION III

REPRESENTATIONS AND WARRANTIES OF SHAREHOLDERS

 

3.1              The Individual Signatories. As of the Effective Date, each of
the Individual Signatories, individually and severally, and not jointly and
severally, hereby represents and warrants to each other Signatory the following:

 



Page 6

 

 

3.1.1        Authority. Signatory has the right, power, authority and capacity
to execute and deliver this Agreement and each of the Transaction Documents to
which Signatory is a party, to consummate the transactions contemplated by this
Agreement and each of the Transaction Documents to which Signatory is a party,
and to perform Signatory's obligations under this Agreement and each of the
Transaction Documents to which Signatory is a party. This Agreement has been,
and each of the Transaction Documents to which Signatory is a party will be,
duly and validly authorized and approved, executed and delivered by Signatory.
Assuming this Agreement and the Transaction Documents have been duly and validly
authorized, executed and delivered by the parties thereto other than Signatory,
this Agreement is, and as of the Closing each of the Transaction Documents to
which Signatory is a party will have been, duly authorized, executed and
delivered by Signatory and constitute or will constitute the legal, valid and
binding obligation of Signatory, enforceable against Signatory in accordance
with their respective terms, except as such enforcement is limited by general
equitable principles, or by bankruptcy, insolvency and other similar Laws
affecting the enforcement of creditors rights generally.

 

3.1.2        No Conflict. Neither the execution or delivery by Signatory of this
Agreement or any Transaction Document to which Signatory is a party, nor the
consummation or performance by Signatory of the transactions contemplated hereby
or thereby will, directly or indirectly, (a) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, any agreement or instrument to which Signatory is a party or by
which the properties or assets of Signatory are bound; or (b) contravene,
conflict with, or result in a violation of, any Law or Order to which Signatory,
or any of the properties or assets of Signatory, may be subject.

 

3.1.3        Litigation. To the Knowledge thereof, there is no pending
Proceeding against any other Signatory that challenges, or may have the effect
of preventing, delaying or making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement and no such Proceeding has been
threatened, and no event or circumstance exists that is reasonably likely to
give rise to or serve as a basis for the commencement of any such Proceeding
other than that which could be asserted under any Transaction Document or
Security Document.

 

3.1.4        No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against any
other Signatory for any commission, fee or other compensation as a finder or
broker, or in any similar capacity.

 

3.2              The Entity Signatories. As of the Effective Date, each of the
Entity Signatories, individually and severally, and not jointly and severally,
hereby represents and warrants to each other Signatory the following:

 

3.2.1        Organization and Qualification. Entity Signatory is duly organized,
validly existing and in good standing under the laws of its jurisdiction of
organization, has all requisite authority and power (corporate and other),
governmental licenses, authorizations, consents and approvals to carry on its
business as presently conducted and to own, hold and operate its properties and
assets as now owned, held and operated by it, except where the failure to be so
organized, existing and in good standing, or to have such authority and power,
governmental licenses, authorizations, consents or approvals would not have a
material adverse effect. Entity Signatory is duly qualified, licensed or
domesticated as a foreign corporation in good standing in each jurisdiction
wherein the nature of its activities or its properties owned, held or operated
makes such qualification, licensing or domestication necessary, except where the
failure to be so duly qualified, licensed or domesticated and in good standing
would not have a material adverse effect.

 



Page 7

 

 

 

3.2.2        Organizational Documents. True, correct and complete copies of the
Organizational Documents of such Entity Signatory have been made available to
each other Signatory immediately prior to the execution of this Agreement, and
no action has been taken to amend or repeal such Organizational Documents at any
time during that one year period immediately preceding the Effective Date.
Entity Signatory is not in violation or breach of any of the provisions of its
Organizational Documents.

 

3.2.3        Authorization. Entity Signatory has all requisite authority and
power (corporate and other), governmental licenses, authorizations, consents and
approvals to enter into this Agreement and each of the Transaction Documents to
which Entity Signatory is a party, to consummate the transactions contemplated
by this Agreement and each of the Transaction Documents to which Entity
Signatory is a party and to perform its obligations under this Agreement and
each of the Transaction Documents to which Entity Signatory is a party. The
execution, delivery and performance by Entity Signatory of this Agreement and
each of the Transaction Documents to which Entity Signatory is a party have been
duly authorized by all necessary corporate action and do not require from Entity
Signatory Board or the stockholders of Entity Signatory any consent or approval
that has not been validly and lawfully obtained. The execution, delivery and
performance by Entity Signatory of this Agreement and each of the Transaction
Documents to which Entity Signatory is a party requires no authorization,
consent, approval, license, exemption of or filing or registration with any
Governmental Authority or other Person other than such customary filings with
the Commission for transactions of the type contemplated by this Agreement, if
required.

 

3.2.4        No Violation. Neither the execution or delivery by Entity Signatory
of this Agreement or any Transaction Document to which Entity Signatory is a
party, nor the consummation or performance by Entity Signatory of the
transactions contemplated hereby or thereby will, directly or indirectly, (a)
contravene, conflict with, or result in a violation of any provision of the
Organizational Documents of Entity Signatory; (b) contravene, conflict with,
constitute a default (or an event or condition which, with notice or lapse of
time or both, would constitute a default) under, or result in the termination or
acceleration of, or result in the imposition or creation of any Lien under, any
agreement or instrument to which Entity Signatory is a party or by which the
properties or assets of Entity Signatory are bound; (c) contravene, conflict
with, or result in a violation of, any Law or Order to which Entity Signatory,
or any of the properties or assets owned or used by Entity Signatory may be
subject; or (d) contravene, conflict with, or result in a violation of, the
terms or requirements of, or give any Governmental Authority the right to
revoke, withdraw, suspend, cancel, terminate or modify, any licenses, permits,
authorizations, approvals, franchises or other rights held by Entity Signatory
or that otherwise relate to the business of, or any of the properties or assets
owned or used by, Entity Signatory, except, in the case of clause (b), (c), or
(d), for any such contraventions, conflicts, violations, or other occurrences as
would not have a material adverse effect.

 

3.2.5        Binding Obligations. Assuming this Agreement and the Transaction
Documents have been duly and validly authorized, executed and delivered by all
other Signatories who or which are parties thereto other than Entity Signatory,
this Agreement has been, and as of the Closing each of the Transaction Documents
to which Entity Signatory is a party will be, duly authorized, executed and
delivered by Entity Signatory and constitutes or will constitute, as the case
may be, the legal, valid and binding obligations of Entity Signatory,
enforceable against Entity Signatory in accordance with their respective terms,
except as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar Laws affecting the enforcement of
creditors rights generally.

 



Page 8

 

 

3.2.6        Compliance with Laws. Except as would not have a material adverse
effect, the business and operations of Entity Signatory has been and are being
conducted in accordance with all applicable Laws and Orders. Entity Signatory
has not received notice of any violation (or any Proceeding involving an
allegation of any violation) of any applicable Law or Order by or affecting
Entity Signatory or, to Entity Signatory’s Knowledge, no Proceeding involving an
allegation of violation of any applicable Law or Order is threatened or
contemplated. Entity Signatory is not subject to any obligation or restriction
of any kind or character, nor is there, to the knowledge of Entity Signatory,
any event or circumstance relating to Entity Signatory that materially and
adversely affects in any way its business, properties, assets or prospects or
that prohibits Entity Signatory from entering into the Transaction Documents or
would prevent or make burdensome its performance of or compliance with all or
any part of the Transaction Documents or the consummation of the transactions
contemplated hereby or thereby.

 

3.2.7        Certain Proceedings. There is no pending Proceeding that has been
commenced against Entity Signatory and that challenges, or may have the effect
of preventing, delaying, making illegal, or otherwise interfering with, any of
the transactions contemplated by this Agreement. To the knowledge of Entity
Signatory, no such Proceeding has been threatened.

 

3.2.8        No Brokers or Finders. No Person has, or as a result of the
transactions contemplated herein will have, any right or valid claim against
Entity Signatory for any commission, fee or other compensation as a finder or
broker, or in any similar capacity.

 

3.3              VIASPACE. As of the Effective Date, VIASPACE hereby represents
and warrants to VGE and the Chang Indemnified Parties as follows: (a) VIASPACE
owns of record and beneficially, and has valid and indefeasible title to and the
right to transfer to VGE the Cancelled VGE Shares, free and clear of any and all
Liens, other than the Liens created under the Security Documents; (b) upon and
coincident therewith, the Cancelled VGE Shares are and shall be free and clear
of any and all Liens, other than the Liens created under the Security Documents;
(c) there are no options, rights, voting trusts, stockholder agreements or any
other contracts or understandings to which VIASPACE is a party or by which the
Cancelled VGE Shares are bound with respect to the issuance, sale, transfer,
voting or registration of the Cancelled VGE Shares, other than the Liens created
under the Security Documents; and (e) to VIASPACE’s Knowledge, there are no
options, rights, voting trusts, stockholder agreements or any other contracts or
understandings to which VGE is a party or by which the VGE Shares are bound with
respect to the issuance, sale, transfer, voting or registration of such equity
interests.

 

3.4              VIASPACE and Former Employees. As of the Effective Date,
VIASPACE and each of the Former Employees hereby represent and warrant to VGE
that prior to the Effective Date, VIASPACE and each of the Former Employees have
(a) delivered to VGE any and all books, records and other information
(including, without limitation, all hard and electronic copies thereof) of,
about or otherwise relating to VGE and its operations and each subsidiary
thereof, including, without limitation, any and all such information relating to
Giant King Grass (“GKG”); and (b) disclosed and assigned, transferred and
conveyed pursuant to a fully executed assignment and assumption agreement to VGE
all right, title and interest in any and all intellectual property rights
relating to GKG or any derivative thereof and the manufacture, growing or
production thereof or other process relating thereto in which or to which
VIASPACE or any such Person may have acquired rights, including, without
limitation, any and all rights in licenses, registrations or patents (and any
applications thereof) that may have been obtained, filed or otherwise secured in
the name of VIASPACE.

 



Page 9

 

 

3.5              VGE. As of the Effective Date, VGE hereby represents and
warrants to Chang that after the Closing and issuance thereof, the VGE Shares
shall equal not less than eighty percent (80%) of the total combined voting
power of all classes of VGE capital stock entitled to vote and at least 80
percent of the total number of shares of all other classes of VGE stock, as
determined on a fully diluted basis immediately following the Closing.

 

3.6              Chang. As of the Effective Date, Chang hereby represents and
warrants to VGE as follows:

 

3.6.1        Restricted Securities. Chang is acquiring the VGE Shares for
Chang’s own account (and not for the account of others) for investment and not
with a view to the distribution thereof. Chang acknowledges that such shares
will not be registered pursuant to the Securities Act or any applicable state
securities laws, such shares will be characterized as “restricted securities”
under federal securities laws, and that under such laws and applicable
regulations such shares cannot be sold or otherwise disposed of without
registration under the Securities Act or an exemption therefrom. In this regard,
Chang is familiar with Rule 144 promulgated under the Securities Act (which can
be found at http://www.sec.gov/investor/pubs/rule144.htm), as currently in
effect, and understands the resale limitations imposed thereby and by the
Securities Act; and Chang agrees not to sell or otherwise dispose of such shares
without such registration or an exemption therefrom.

 

3.6.2        Accredited Investor; Non-U.S. Person. Chang is an “Accredited
Investor” as that term is defined in Rule 501 of Regulation D of the Securities
Act or is not a “U.S. Person” as such term is defined by Rule 902 of Regulation
S of the Securities Act. Chang is able to bear the economic risk of acquiring
VGE Shares pursuant to the terms of this Agreement, including a complete loss of
investment in such shares.

 

SECTION IV

COVENANTS

 

4.1              Character of the Exchange Transaction.  Chang hereby exchanges
all of the rights under the Secured Note and Security Agreement not otherwise
reserved under this Agreement (the “Exchanged Rights”) for the VGE Shares and
VIASPACE’s contribution of the Cancelled VGE Shares, the VSPC/Chang Mutual
Limited Release; and VGE hereby issues to Chang in exchange for the Exchanged
Rights, the VGE Shares and accepts and cancels of record the VIASPACE Cancelled
VGE Shares (together, the “Exchange”). Each of the Signatories to this Agreement
hereby agree to treat the Exchange as a tax-free recapitalization of VGE and
VIASPACE within the meaning of Section 368(a)(1)(E) of the Code. For purposes of
this Agreement, each of the Signatories hereby agrees that VIASPACE on a
consolidated basis (which includes, without limitation, each of the VGE Parties
immediately prior to the Effective Date) is insolvent. In no event shall any
Signatory to this Agreement make any filings with any Governmental Authority
that is inconsistent with the agreements set forth in this Section 4.1.

 

4.2              Continued Use of “VIASPACE” Tradename. At its sole cost and
expense, either VIASPACE or VGE (or both) may elect to change its name as of and
coincident with or at any time following the Closing; provided, however, that in
the case of VIASPACE, in no event shall any such new name contain or reflect any
reference to GKG or any similar reference thereto.

 



Page 10

 

 



4.3              Covenants With Respect to Chang.

 

4.3.1     Right of First Offer. Chang is hereby granted the irrevocable and
exclusive first option (the “First Option”) to purchase all or any part of its
Pro Rata Portion (as defined below) of any New Securities (as defined below)
that VIASPACE may propose to issue and sell; subject, however, to any such offer
and sale being made in compliance with applicable securities laws (the “Right of
First Offer”).

 

(a)                Notices With Respect to Proposed Issuance of New Securities.
In the event VIASPACE proposes to undertake an issuance and sale of New
Securities, it shall give Chang at least ten (10) days prior written Notice (the
“Offer Notice”) of any such intention, describing in detail the type of New
Securities, and the price and terms upon which VIASPACE proposes to issue and
sell such New Securities. Chang shall have ten (10) consecutive calendar days
from the date of delivery of the Offer Notice within which to return to VIASPACE
its written agreement to purchase up to its Pro Rata Portion of New Securities
under the price, terms and conditions specified in the Offer Notice and Chang
must state therein the quantity of New Securities to be purchased.

 

(b)               VIASPACE’s Right to Complete Proposed Issuance of New
Securities to the Extent Rights of First Offer are Not Exercised. In the event
Chang fails to exercise the Right of First Offer with respect to Chang’s Pro
Rata Portion of any New Securities within ten (10) calendar days from delivery
of the Offer Notice, Chang’s Right of First Offer shall terminate. VIASPACE
shall thereafter have the right to issue or enter into an agreement to issue the
New Securities not elected to be purchased by Chang. The price and terms with
respect to this Agreement shall be no more favorable than those specified in the
Offer Notice.

 

(c)                Definitions. For purposes of this Section, the following
terms and phrases shall have the meanings ascribed thereto:

 

(i) “New Securities” shall mean any (1) VIASPACE Common Stock; (2) options,
warrants or other rights or agreements to purchase any such Common Stock (the
“Stock Rights”); or (3) securities of any type whatsoever that are, or may
become, convertible into VIASPACE Common Stock (the “Convertible Securities”);
provided, however, that the term “New Securities” does not include:

 

(1) VIASPACE Common Stock or other securities issued pursuant to any Stock
Rights or Convertible Securities, including, without limitation, convertible
notes, warrants and options, (A) outstanding as of the Effective Date; or (B)
issued pursuant to any agreements or other rights entered into or granted after
the Effective Date, provided that the Right of First Offer applied to any such
agreements or other rights;

 

(2) VIASPACE Common Stock or other securities issued pursuant to the acquisition
of another corporation or other entity by VIASPACE;

 

(3) VIASPACE Common Stock, Stock Rights or Convertible Securities issued to
employees, officers, directors and/or consultants as an incentive or
compensation for services rendered or to be rendered for and on behalf of
VIASPACE or any Affiliate thereof pursuant to any incentive plan, agreement or
arrangement approved by the VIASPACE Board;

 



Page 11

 

 

(4) VIASPACE Common Stock, Stock Rights or Convertible Securities issued or
issuable (1) in a firm commitment, underwritten public offering pursuant to an
effective registration statement under the Securities Act, or (2) upon exercise
of warrants or rights granted to parties in connection with such a public
offering;

 

(5) VIASPACE Common Stock or other securities issued pursuant to any Stock
Rights or Convertible Securities issued to Kevin Schewe or his designees
pursuant to a loan agreement entered into on or prior to the date of this
Agreement; or

 

(6) VIASPACE Common Stock, Stock Rights or Convertible Securities issued
pursuant to any distribution, stock split, combination, reclassification,
recapitalization or similar transaction by VIASPACE of any of its securities.

 

(ii) “Pro Rata Portion” shall mean that number of shares of New Securities as is
equal to the product of the total number of New Securities proposed to be issued
multiplied by a fraction, (1) the numerator of which is the sum of (A) the
number of shares of VIASPACE Common Stock held by Chang the date of the Offer
Notice (as defined below) and (B) the number of shares of VIASPACE Common Stock
issued or issuable to Chang upon the exercise of any Stock Rights or conversion
of Convertible Securities held by Chang on the date of the Offer Notice, and (2)
the denominator of which is the number of Stock held by all holders of VIASPACE
Common Stock on a fully diluted basis on the date of the Offer Notice.

 

(e) Waiver. The observance of any term relating to the Right of First Offer may
be amended, waived or removed either generally or in a particular instance (and
either retroactively or prospectively) only with the consent of Chang, which
consent may be withheld, delayed, denied or conditioned in Chang’s sole
discretion, and VIASPACE.

 

4.3.2        Covenant Not to Sue. Following the Effective Date, Chang and its
members, officers and managers, agrees they shall not institute any action for
suit-at-law or action against all or any of VIASPACE or its shareholders,
officers, directors, employees, Affiliates, successors and assigns thereof, nor
institute, prosecute, or in any way aid in the institution or prosecution of any
claim for damages, costs, loss of services, expenses, or compensation for or on
account of any damage, loss or injury, either to person or property or both,
whether developed or undeveloped, resulting to or to result, known or unknown,
past, present, or future, arising out of (the “Claims”) the Security Documents
(the “Covenant Not to Sue”), provided, however, that such Security Documents may
be used in any event as a defense, setoff, recoupment or other counterclaim to
any such Claim or other action brought against any one of the Chang Indemnified
Parties; except, however, that neither the Note nor such other Security
Documents may be used by Chang as the basis on which to recover the Claims from
VIASPACE or either one of the Former Employees following the Closing.

 



Page 12

 

 

4.3.3        Board Observation Rights. For so long as the Chang Indemnified
Parties own together at least 200 million shares of VIASPACE Common Stock,
VIASPACE hereby grants to Chang the right to appoint two individuals to serve as
non-voting observers (each, a “Non-Voting Observer”) to the VIASPACE Board and
any committee thereof.  In the event of a vacancy caused by the resignation or
other cessation of service of any Non-Voting Observer, Chang shall have the
right to appoint a new Non-Voting Observer in substitution thereof.  Any
Non-Voting Observer shall be permitted to attend meetings of each of the
VIASPACE Board and each such committee in person or telephonically, at the
option of the Non-Voting Observer.  Each Non-Voting Observer shall be entitled
to be present at all meetings of the VIASPACE Board and each committee thereof
and such observer shall be notified of any meeting of the VIASPACE Board or
committee, including such meeting’s time and place, in the same manner as
Directors, and shall have the same access to information (including any copies
of all materials disseminated to the Directors or members of the committees
thereof), including, without limitation, with respect to the business and
operations of VIASPACE, and at the same time as the Directors, and shall be
entitled to participate in discussions and consult with, and make proposals and
furnish advice to, the Directors or committee without voting. The VIASPACE Board
hold at least one meeting (each a “Quarterly Meeting”) on a date during each
fiscal quarter.  Within a reasonable time after each Quarterly Meeting, VIASPACE
shall cause minutes of such Quarterly Meeting to be delivered to the Directors
and each Non-Voting Observer. VIASPACE will notify each Non-Voting Observer of
each meeting of the VIASPACE Board reasonably in advance of, and in any event,
at least ten (10) business days prior to, any such meeting, unless such meeting
is convened to address an emergency matter requiring immediate attention of the
VIASPACE Board, in which case the notice of such meeting may be given within the
time period provided for such notices in the governing Organizational Documents
(but in no event less than 48 hours prior to such meeting). The Non-Voting
Observer will agree to comply with VIASPACE’s confidentiality and insider
trading policy applicable to all directors. Notwithstanding the foregoing, the
Non-Voting Observer will be excluded from meetings, and the right of the
Non-Voting Observer to receive materials will be restricted, (x) to the extent
that the Non-Voting Observer’s presence or receipt of information would affect
the attorney client privilege with its outside counsel and (y) to enable the
directors to hold confidential communications concerning VIASPACE’s interactions
with Chang, VGE or any of its Affiliates, all of which communications will be
segregated and held separately from other matters brought before the Board.

 

4.4              Restrictive Legends. Each certificate representing VGE Shares,
and any other securities issued in respect of shares upon any stock split, stock
dividend, recapitalization, merger, consolidation or similar event (except as
otherwise permitted by the provisions of this Section ), shall be stamped or
otherwise imprinted with the following legend, together with any other legends
required by applicable securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT") OR ANY STATE SECURITIES LAWS
AND NEITHER SUCH SECURITIES NOR ANY INTEREST THEREIN MAY BE OFFERED, SOLD,
PLEDGED, ASSIGNED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS OR (2) PURSUANT TO AN AVAILABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED.

 



Page 13

 

 

THESE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE GEORGIA
SECURITIES ACT OF 1973 AND WILL BE ISSUED AND SOLD IN RELIANCE ON THE EXEMPTIONS
PROVIDED IN SECTIONS 10-5-9(13) AND 10-5-9(16) OF SUCH ACT. THE SECURITIES
OFFERED HEREBY CANNOT BE SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF TO ANY
PERSON OR ENTITY UNLESS SUBSEQUENTLY REGISTERED UNDER SUCH ACT OR UNLESS AN
EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

4.5              Rule 144 Reporting.

 

4.5.1With a view to making available to VGE's stockholders the benefit of
certain rules and regulations of the Commission that may permit the sale of VGE
Common Stock to the public without registration from and after the Closing Date,
VGE agrees to:

 

(a)                Make and keep public information available, as those terms
are understood and defined in Rule 144; and

 

(b)               File with the Commission, in a timely manner, all reports and
other documents required of VIASPACE under the Exchange Act.

 

4.5.2With a view to making available to VIASPACE’s stockholders the benefit of
certain rules and regulations of the Commission that may permit the sale of
VIASPACE Common Stock to the public without registration from and after the
Closing Date, VIASPACE agrees to:

 

(a)                Make and keep public information available, as those terms
are understood and defined in Rule 144; and

 

(b)               File with the Commission, in a timely manner, all reports and
other documents required of VIASPACE under the Exchange Act.

 

SECTION V

INDEMNIFICATION; REMEDIES

 

5.1              Survival. All representations, warranties, covenants, and
obligations in this Agreement shall survive the Closing and expire thereafter
upon and coincident with the period of limitations applicable thereto (the
"Survival Period"). The right to indemnification, payment of damages or other
remedy based on such representations, warranties, covenants, and obligations
will not be affected by any investigation conducted with respect to, or any
knowledge acquired (or capable of being acquired) at any time, whether before or
after the execution and delivery of this Agreement or the Closing Date, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. The waiver of any condition
based on the accuracy of any representation or warranty, or on the performance
of or compliance with any covenant or obligation, will not affect the right to
indemnification, payment of damages, or other remedy based on such
representations, warranties, covenants, and obligations.

 

5.2              Indemnification. From and after the Closing until the
expiration of the Survival Period, each Signatory shall indemnify and hold
harmless each of the other Signatories from and against any damages arising,
directly or indirectly, from or in connection with:

 



Page 14

 

 

5.2.1        Any breach of any representation or warranty made by such
Indemnifying Signatory in this Agreement or in any certificate delivered by such
Person pursuant to this Agreement; or

 

5.2.2        Any breach by the Indemnifying Signatory of any covenant or
obligation of such Person in this Agreement required to be performed thereby on
or prior to the Closing Date.

 

5.3              Special Indemnity and Covenant Not to Sue.

 

5.3.1        Cross Entity Indemnification. Should neither VIASPACE nor VGE elect
to forego changing its name such that the word “VIASPACE” or any derivative
thereof is a part of such name, then each of VIASPACE and VGE (each an
“Indemnifying Entity”) shall indemnify the other (the “Indemnified Entity”) for
any claims brought against such Indemnified Entity solely on account of
confusion created by the Indemnified Entity’s continued use of such word in its
name and not on account of the Indemnified Entity’s involvement in or with the
underlying claims being asserted.

 

5.3.2        Chang Indemnification. Notwithstanding any provision in this
Agreement to the contrary, VIASPACE and VGE, jointly and severally, shall
indemnify, defend and hold harmless each of the Chang Indemnified Parties from
and against any and all losses, liabilities, claims, obligations, damages,
costs, expenses (including, without limitation, reasonable attorneys’ fees,
disbursements and court costs), for, resulting from, relating to or arising in
connection with any such Person having served in the capacity of director,
officer, employee, note-holder or equity holder of VIASPACE or any Person who or
which is or was an Affiliate thereof arising prior to or in connection with the
Recapitalization, except, however, that with respect to Sung Chang as an
Indemnified Party, VIASPACE and each such Affiliate thereof shall indemnify Sung
Chang in his former capacity as a member of the board of directors, employee and
officer thereof to the fullest extent permitted by law and otherwise under the
Organizational Documents for VIASPACE and each such Affiliate thereof and, as a
condition of the Covenant Not to Sue, VIASPACE shall maintain in full force and
effect (with VGE maintaining thereafter its own separate such policy) either (a)
that certain directors and officers policy of insurance as was in effect as of
the date on which Sung Chang resigned from the VIASPACE Board (the “Existing
Policy”) or (b) such other policy as shall extend no less coverage to Sung Chang
as that which is extended to any other Director, but in no event less than that
which was extended to Sung Chang under the Existing Policy, either of which
being at the sole cost and expense of VIASPACE; provided, however, that in no
event shall such agreement include indemnification for any liability incurred by
any Indemnified Party for such Person’s taxes incurred in connection with the
Recapitalization.

 

5.4              Breach by Parties. Nothing in this Section 5 shall limit any
Signatories' right to pursue any appropriate equitable remedy against another
Signatory (the “Defaulting Party”) in respect to any damages arising, directly
or indirectly, from or in connection with: (a) any breach by such Defaulting
Party of any representation or warranty made by such Defaulting Party in this
Agreement or in any certificate delivered by such Defaulting Party pursuant to
this Agreement or (b) any breach by such Defaulting Party of its covenants or
obligations in this Agreement.

 



Page 15

 

 

5.5              Indemnification Procedure. If any third party shall notify any
Indemnified Signatory with respect to any matter (a "Third-Party Claim") which
may give rise to a claim for indemnification against any an Indemnifying
Signatory under this Section 5, then the Indemnified Signatory shall promptly
notify each Indemnifying Signatory thereof in writing. Any Indemnifying
Signatory will have the right to assume and thereafter conduct the defense of
the Third-Party Claim with counsel of its choice reasonably satisfactory to the
Indemnified Signatory; provided, however, that the Indemnifying Signatory will
not consent to the entry of any judgment or enter into any settlement with
respect to the Third-Party Claim without the prior written consent of the
Indemnified Signatory (not to be unreasonably withheld) unless the judgment or
proposed settlement involves only the payment of money damages and does not
impose an injunction or other equitable relief upon the Indemnified Signatory.
Unless and until an Indemnifying Signatory assumes the defense of the
Third-Party Claim as provided in this Section above, however, the Indemnified
Signatory may defend against the Third-Party Claim in any manner it may
reasonably deem appropriate. In no event will the Indemnified Signatory consent
to the entry of any judgment on or enter into any settlement with respect to the
Third-Party Claim without the prior written consent of each of the Indemnifying
Parties (not to be unreasonably withheld).

 

SECTION VI

GENERAL PROVISIONS

 

6.1              Expenses. Except as otherwise expressly provided in this
Agreement, each party to this Agreement will bear its respective expenses
incurred in connection with the preparation, execution, and performance of this
Agreement and the transactions contemplated by this Agreement, including all
fees and expenses of agents, representatives, counsel, and accountants.
Notwithstanding the foregoing, VIASPACE shall pay for the fees and expenses,
including attorneys’ fees, not to exceed $40,000 charged by McDaniel Law Group
and Nelson Mullins incurred by Chang or VGE or any other Affiliate thereof in
connection with the negotiation and preparation of Transaction Documents and the
License Term Sheet and the agreements and other documents relating contemplated
therein (the “Transaction Costs”), which Transaction Costs shall be paid by
VIASPACE in accordance with the terms and conditions of that certain license
agreement entered into by and between VGE and VIASPACE of even date hereof.

 

6.2              Public Announcements. Subject to Chang’s prior review and
approval, VIASPACE and VGE may, but no later than three business days following
the effective date of this Agreement, issue a mutually-agreed press release, but
only if issued jointly, disclosing the transactions contemplated hereby. Chang,
VIASPACE and VGE shall consult with each other in issuing any other press
releases or otherwise making public statements or filings and other
communications with the Commission or any regulatory agency or stock market or
trading facility with respect to the transactions contemplated hereby and
neither party shall issue any such press release or otherwise make any such
public statement, filings or other communications without the prior written
consent of the other, which consent shall not be unreasonably withheld or
delayed, except that no prior consent shall be required if such disclosure is
required by law, in which case the disclosing party shall provide the other
party with prior notice of such public statement, filing or other communication
and shall incorporate into such public statement, filing or other communication
the reasonable comments of the other party.

 

6.3              Notices. All notices, consents, waivers and other
communications under this Agreement must be in writing and will be deemed to
have been duly given when (a) delivered by hand (with written confirmation of
receipt), (b) sent by telecopier (with written confirmation of receipt), or (c)
when received by the addressee, if sent by a nationally recognized overnight
delivery service (receipt requested), in each case to the appropriate addresses
and telecopier numbers set forth below (or to such other addresses and
telecopier numbers as a party may designate by written notice to the other
parties):

 



Page 16

 

 

If to VIASPACE:

 

VIASPACE Inc.

382 N. Lemon Ave., Suite 364

Walnut, CA 91789

Telephone: 626-768-3360

Facsimile: 626-578-9063

 

 

With a copy to:

 

LKP Global Law LLP

1901 Avenue of the Stars, Suite 480

Los Angeles, CA 90067

Telephone: 424-239-1890

Facsimile: 424-239-1882

Attn: Ryan Hong

 

 

If to the Chang Indemnified Parties:

 

Mr. Sung Chang

131 Bells Ferry Lane

Marietta, Georgia 30066

With a copy to:

 

McDaniel Law Group, PC

PO Box 681235

Marietta, Georgia 30068-0021

Attn: Frank McDaniel, Esq.

 

6.4              Jurisdiction and Venue. As between the Parties, the
transactions contemplated in the Transaction Documents shall be governed as to
validity, interpretation, construction, effect, and in all other respects by the
laws of the State of Georgia, without regard to the conflicts of laws principals
thereof. Each of the Signatories irrevocably submits to the exclusive
jurisdiction of the courts of the State of Georgia located in the County of Cobb
and the United States District Court in and for the Northern District of Georgia
for the purpose of any suit, action, proceeding or judgment relating to or
arising out of the Transaction Documents and the transactions contemplated
hereby and thereby. Each of the Signatories hereto irrevocably consents to the
jurisdiction of any such court in any such suit, action or proceeding and to the
laying of venue in such court. Each Signatory hereto irrevocably waives any
objection to the laying of venue of any such suit, action or proceeding brought
in such courts and irrevocably waives any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.
EACH OF THE SIGNATORIES HERETO WAIVES ANY RIGHT TO REQUEST A TRIAL BY JURY IN
ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS THAT COUNSEL HAS
BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

 



Page 17

 

 

6.5              Further Assurances. The parties agree (a) to furnish upon
request to each other such further information, (b) to execute and deliver to
each other such other documents, and (c) to do such other acts and things, all
as the other party may reasonably request for the purpose of carrying out the
intent of this Agreement and the documents referred to in this Agreement.

 

6.6              Waiver. The rights and remedies of the parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (a) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in writing signed by the other party; (b) no waiver that
may be given by a party will be applicable except in the specific instance for
which it is given; and (c) no notice to or demand on one party will be deemed to
be a waiver of any obligation of such party or of the right of the party giving
such notice or demand to take further action without notice or demand as
provided in this Agreement or the documents referred to in this Agreement.

 

6.7              Entire Agreement and Modification. This Agreement supersedes
all prior agreements between the parties with respect to its subject matter and
constitutes (along with the documents referred to in this Agreement) a complete
and exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by the party against whom the enforcement of such
amendment is sought.

 

6.8              Assignments, Successors, and No Third-Party Rights. No party
may assign any of its rights under this Agreement without the prior consent of
the other parties. Subject to the preceding sentence, this Agreement will apply
to, be binding in all respects upon, and inure to the benefit of and be
enforceable by the respective successors and permitted assigns of the parties.
Nothing expressed or referred to in this Agreement will be construed to give any
Person other than the parties to this Agreement any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. This Agreement and all of its provisions and conditions are for
the sole and exclusive benefit of the parties to this Agreement and their
successors and assigns.

 

6.9              Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, the other
provisions of this Agreement will remain in full force and effect. Any provision
of this Agreement held invalid or unenforceable only in part or degree will
remain in full force and effect to the extent not held invalid or unenforceable.

 

6.10          Section Headings, Construction. The headings of Sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to "Section" or "Sections" refer to the
corresponding Section or Sections of this Agreement. All words used in this
Agreement will be construed to be of such gender or number as the circumstances
require. Unless otherwise expressly provided, the word "including" does not
limit the preceding words or terms.

 

6.11          Governing Law. This Agreement will be governed by the laws of the
State of Georgia without regard to conflicts of laws principles.

 

6.12          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

 



Page 18

 

 

IN WITNESS WHEREOF, the Signatories who have affixed such Person’s signature
below has agreed to become a party to, be bound by the terms of and delivered
this Agreement as of the date first written above.



 

SIGNATORIES

 

VIASPACE:



VIASPACE Inc.

 

 

Signed: /s/ Carl Kukkonen          

Printed Name: Carl Kukkonen
Title: CEO

 

 

Signed:  /s/ Sung Chang          
Name: Sung Hsien Chang

     

VGE

 

VIASPACE Green Energy, Inc.

 

Signed: /s/ Sam Chen          

Printed Name: Sam Chen
Title: Authorized Director

 

 

 

 

/s/ Carl Kukkonen          

Carl Kukkonen

     

 

CHANG

 

Chang, LLC

 

Signed: /s/ Sung Chang          

Printed Name: Sung Chang
Title: Authorized Member

 

 

 

 

/s/ Steve Muzi          

Steve Muzi

 

     

 

 

 



Page 19

